Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language in virtually all claims includes two abbreviations, “DAEC” and “PLC” that are in deserving of clarifications. These abbreviations contain boundless of representations without expressed clarifications. They are deemed vague and indefinite for this expressed reason.  It is suggested that “DAEC” and “PLC” be expanded as “digital automatic exposure control” and  as “programmable logic controller”, at least once according to the meaning extracted from the specification. 
 	Claims 8-10 are vague and indefinite for failing to clearly define a statutory category of invention. These method claims are written to depend on a system claim, thus  are deemed as mixing two statutory categories of invention. It is suggested that these claims be written to conform to a single category, e.g. either a system  or a method claim. 
The following is a statement of reasons for the indication of allowable subject matter:  Gilath (US 2007/0025525 A1) teaches means for improving patient positioning in relation to automatic exposure control (AEC) sensors. Gilath differs from the claimed invention in that it does not use a camera or PLC for capturing an image the subject under examination. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884